Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Specifically the claim iterates what appear to be functional limitations using methodological drafting despite being an apparatus. For example the invention comprises in line 3 an MPS “to measure”, in line 5 a memory “for storing”, and in line 15 a display “for displaying”. In each instance these should be drafted as functions of the structures, e.g. as ---configured to measure---, ---configured to store---, and configured to display--- respectively. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “medical positioning system to measure impedance” (hereafter MPS) in claims 18-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification clarifies that the MPS is never explicitly defined but is at least implicitly defined to be a combination of one or more of 22A and 22B as per [0064]. Likewise 22A is defined to be “known in the art” as per [0065] and may be the EnSite system which is commercially available among others. 22B is similarly presumed to be “known in the art” based off of the disclosure at [0075] where Fig. 4 does not contain any salient details and the explicit description is lacking, but where the magnetic MPS 22B is stated to be of the sort described in multiple incorporated documents which are themselves relatively old.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim is prima facie confusing and indefinite because it depends from itself. For examination purposes it is presumed to depend from claim 15 instead.
Regarding claim 17 the claim recites “wherein outlying states are removed from the updated state distribution”; however, it is unclear whether or not this is a desiderata or a step calling into question the scope of the claim. If it is intended to be a desiderata of how the user will apply the knowledge gained from the step of identifying outlying states then it should be removed as it would hold no patentable weight.  Conversely the examiner recommends drafting this clause as a step if the applicant intends for a removal of outliers to be positively recited and examined. In either instance correction is required.
Regarding claim 18 the claim recites a physical catheter having physical electrodes “disposed in a three dimensional space”; however it is unclear from the drafting whether it is the catheter or the electrodes thereof which are so disposed. Additionally while the spatial relationship of being “disposed in a 3D space” is not indefinite in its own right, the examiner notes that the specification renders clear that the 3D space is intended to be a patient and therefore it may potentially compact prosecution to redraft the limitation such that the catheter is “configured to be” disposed in a 3D space.
Regarding claim 19, the claim recites within a clause describing the stored instructions that the invention should address “a physical magnetic sensor” in ways which do not make sense without first positively reciting the magnetic sensor; e.g. one cannot “obtain a magnetic response of the physical magnetic sensor in response to an applied magnetic field” unless such a sensor exists. Therefore each of the limitations of claim 19 is prima facie confusing and indefinite. The examiner recommends reciting that ‘the physical catheter further comprises a physical magnetic sensor’ prior to any limitation related to digital instructions that would require the magnetic sensor to have any clear meaning.
Claims 20-21 are similarly affected, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160367168 A1 by Malinin et al. (hereafter Malinin).

Regarding claim 1, Malinin teaches: 1. A method for use in identifying locations of electrodes (see Malinin’s Abstract or Claim 1 for a summary teaching of identifying the locations of the electrodes and/or see the entire rejection below which covers the steps involved in identifying the location in all due detail), comprising:
predicting locations of physical electrodes of a physical catheter disposed within a three-dimensional space based on a catheter model of the physical catheter, wherein predicted locations of the physical electrodes define model electrode locations (see Malinin’s [0005] and [0007] describing as background the basic setup of being a physical catheter with electrodes that are tracked within a patient’s body (i.e. a 3D space); then see [0027] and note that digital data corresponding to the physical catheter (i.e. a model) including such characteristics of the catheter as the position (including relative position/distance between electrodes as per [0047]), number, size, shape, etc. of the electrodes is utilized by the MPS in predicting/determining the location (e.g. both P&O in this instance) of the electrodes);
generating predicted impedance responses for the model electrode locations; measuring impedance responses for the physical electrodes of the physical catheter in response to an applied electrical potential field; and based at least on the predicted impedance responses and the impedance responses, generating calculated locations of the physical electrodes (regarding the steps of generating predictions, taking measurements, and based on those generating a calculated state/location as a whole, the examiner notes that Malinin utilizes Kalman Filtering (i.e. quadratic estimation) as per [0048]-[0050] to determine the electrode locations (noting in particular that Malinin defines the impedance location of the electrodes as a state per se, e.g. [0048] states: “From the hidden state variables, at any time, hidden state measurements (e.g., “impedance locations of the electrodes …) can be predicted and estimates of the state variables can be updated using an Extended Kalman filter”); and where the steps of estimating, measuring, and updating the state are the inherent and most basic processes of Kalman filtering per se so as to concretely and succinctly teach each of the foregoing three step. While these steps are integrally related and therefore in the examiner’s opinion are best addressed together, it may also compact prosecution to address the steps individual where, e.g. the step of generating predicted responses is covered by Malinin’s [0048] which address predicted values and estimates per se; the step of measuring the impedance is covered by Malinin’s Fig. 2/7 steps 40/232 or textually covered by [0032] (which also addresses the use of the catheter model); and the step of generating the calculated locations using both of the foregoing can be seen in Malinin’s [0049] – particularly the first three sentences thereof which are effectively a synopsis of what Kalman filtering is purposed to accomplish); and
outputting the calculated locations of the physical electrodes to a display (Malinin’s [0021] sets forth the structure of the display and the step of displaying is covered by Malinin in many places such as [0051], [0064], [0066], [0076], [0114], Claim 13, Claim 21, among others). 

Regarding claim 2, Malinin further teaches: 2. The method of claim 1, further comprising: predicting a location of a physical magnetic sensor of the physical catheter to define a model magnetic sensor location; generating a predicted magnetic response for the model magnetic sensor location; measuring a magnetic response of the physical magnetic sensor in response to an applied magnetic field; and wherein the calculated locations are further based on the predicted magnetic response and the magnetic response (see the rejection of the related impedance steps in claim 1 which is incorporated herein by reference and then note that, with the exception of the individual showing of the measuring step, the same sections used above equally address the magnetic measurement. For example the citation of Malinin’s [0048] iterated above in regards to claim 1 omits by ellipsis the statement “and magnetic location of the five degree-of-freedom sensor coil” when describing the exemplary states used in the Kalman filtering process. Likewise the individual step of measuring the magnetic field can additionally/alternatively be seen in Figs. 2/7 steps 54/244 or textually at [0050] for compact prosecution purposes). 

Regarding claim 3, Malinin further teaches: 3. The method of claim 1, further comprising: defining relative positions of the physical electrodes in the catheter model, wherein the relative positions correspond to spacings of the physical electrodes of the physical catheter (the position of the electrodes and specifically their spacing (i.e. relative position) within the model is known both relative to each other as described in Malinin’s [0032] and relative to the magnetic sensors as per [0050]). 

Regarding claim 4, Malinin further teaches: 4. The method of claim 3, further comprising; applying a catheter transformation to the catheter model to transform a position and orientation of the catheter model between a catheter reference frame and the three-dimensional space, wherein the catheter model initially defines the model electrode locations in a catheter reference frame (This can be seen in summary from Malinin’s very Abstract; however, for a more complete picture see Malinin’s Fig. 2/7 steps 62/254 or for a textual reference see [0048] or [0064] the latter of which iterates e.g. “As such, the location of the impedance based medical device can be displayed based on the registered location of the electrodes 30 with the magnetic based coordinate system”). 

Regarding claim 5, Malinin further teaches: 5. The method of claim 4, wherein applying the catheter transformation to the catheter model comprises applying a rigid body six-degree-of-freedom transformation to the catheter model (see Malinin’s [0048] where a full 6 degree rigid body transform is one of the given options). 

Regarding claims 6-7 together, Malinin further teaches: 6. The method of claim 4, wherein a location and orientation of the catheter model in the catheter reference frame is defined by a model magnetic sensor. And 7. The method of claim 6, wherein applying the catheter transformation to the catheter model further comprises: applying a transformation between a position and orientation of the model magnetic sensor and a physical magnetic sensor of the physical catheter (Malinin teaches this in multiple places such as those cited above in claim 1 with [0050] being exemplary as it iterates that “specifications associated with a positioning of one or more electrodes 30 on the shaft with respect to the magnetic position sensor 28 (e.g., manufacturer specifications) can be used to determine the magnetic position of the electrodes 30”).

Regarding both claims 8-9, Malinin further teaches: 8. The method of claim 3, wherein generating the predicted impedance responses further comprises: applying an impedance model of the applied electrical potential field to the model electrode locations, wherein the impedance model transforms each model electrode location to a predicted impedance response. And 9. The method of claim 8, further comprising: updating the impedance model based the predicted impedance responses and the impedance responses of the physical electrodes (see Malinin’s [0032] and note that the impedance signal, during conversion to a location, utilizes a model incorporating the electrode locations to compensate for inhomogeneities in the electrical field, and where the predicated responses and measured responses are still generated and utilized to update the model (estimates) as per the Kalman filter as iterated in [0048]-[0050]). 

Regarding claims 10. The method of claim 8, wherein the catheter model and the impedance model are state variables of a composite model that models the physical catheter in the three-dimensional space (while the foregoing discussion of the catheter model has centered around what is known of its form a priori, Malinin further regards the catheter model and impedance models and also (for compact prosecution) the magnetic models as state variables in [0048] noting e.g. “From the hidden state variables, at any time, hidden state measurements (e.g., impedance locations of the electrodes and magnetic location of the five degree-of-freedom sensor coil) can be predicted and estimates of the state variables can be updated using an Extended Kalman filter framework in a fashion that allows updates to those parts of the hidden state variables that are accessible.” and Malinin even further regards the catheter shape as state variable in [0049] noting e.g. “In some embodiments, the state variables for each catheter can include catheter shape (e.g., a small number of curvature and torsions along a Frenet-Serret reference frame), a unit quaternion and translation to describe the catheter shape, and/or position and orientation in an undistorted patient reference frame”. Lastly, as for being a ”composite” model there are no examinable limitations on the form of this composite model so it is inherent in showing the plural models within the same reference, but for compact prosecution purposes the examiner notes that the models are in fact combined, e.g. see Malinin’s Figs. 2/7 steps 62+70/254+260 and/or note that the output is combined into a single form for display as per e.g. [0064] or [0076]).

Regarding claim 11 Malinin further teaches: 11. The method of claim 10, wherein an Extended Kalman Filter is used to infer the state variables (see [0048]-[0050] and note that an extended Kalman Filter is used to determine the states).

Regarding claim 12 Malinin further teaches: 12. The method of claim 10, further comprising: using the composite model to generate an estimated state distribution of potential electrode locations, wherein the calculated locations are generated using the state distribution (Malinin’s models are used to generate an estimate (predicted) electrode locations as per [0048] and are part of a composite model as addressed above in regards to claim 10). 

Regarding claim 13, Malinin further teaches: 13. The method of claim 12, further comprising: applying at least a first constraint to the estimated state distribution, where the first constraint constrains at least one of the state variables, wherein the first constraint limits the estimated state distribution (Malinin teaches that the states can be constrained, e.g. in [0048] the Kalman filter is used to infer the state of the coordinate transform but the states are constrained to be a reflection-free subset of the affine transformation).

Regarding claims 15-16, Malinin further teaches: 15. The method of claim 12, further comprising: comparing the predicted impedance responses with the impedance responses; and generating a correction based on the comparison. And 16. The method of claim [15], further comprising: applying the correction to the estimated state distribution to generate an updated state distribution, wherein the calculated locations are generated using the updated state distribution (as best understood these two claims are both inherent in showing Kalman filtering as is done in parent claim 10 (i.e. Kalman filtering by its very definition is an iterative process involving an update step where the measured/actual data and the predicted data are compared and combined then used to generate the next iterations’ (now corrected) predicted data etc. etc.). Additionally and for compact prosecution purposes see Malinin’s [0048]-[0050] which discusses Kalman filtering and explicitly the update step thereof noting e.g. “the state variables can be updated based on the differences between the predictions and the actual measurements”. Additionally or alternatively other corrections are generated and applied by Malinin, which may be relevant to note for compact prosecution purposes, such as the drift correction generally described in [0078]-[0086]). 

Regarding claim 18, Malinin teaches:18. A system for identifying locations of electrodes (see Malinin’s Abstract or Claim 1 for a summary teaching of identifying the locations of the electrodes and/or see the entire rejection below which covers the steps involved in identifying the location in all due detail), comprising:
a physical catheter having physical electrodes disposed in a three-dimensional space (see Malinin’s Fig. 1 noting that part 24 is an elongated medical device with electrodes 30 thereon, which is textually explained in e.g. [0007] noting the catheter with electrodes disposed thereon. As for being in a 3D space it is inherent that a catheter can be used in a 3D space and also covered by [0005] wherein the patient’s body is a 3D space);
a medical positioning system to measure impedance responses of the physical electrodes in response to an applied electrical potential field (see Malinin’s Fig. 1 part 22 which is fully capable thereof and/or see [0031] which describes that the MPS not only senses the impedance but also is responsible for generating the electrical field);
a processor and memory for storing non-transitory computer readable instructions (see Malinin’s [0008] noting that the invention may be realizes as non-transitory memory storing instructions that run on a processor) to:
predict locations of the physical electrodes within the three-dimensional space based on a catheter model of the physical catheter, wherein predicted locations of the physical electrodes define model electrode locations (see Malinin’s [0027] and note that digital data corresponding to the physical catheter (i.e. a model) including such characteristics of the catheter as the position (including relative position/distance between electrodes as per [0047]), number, size, shape, etc. of the electrodes is utilized by the MPS in predicting/determining the location (e.g. both P&O in this instance) of the electrodes); generate predicted model impedance responses for the model electrode locations; obtain impedance responses for the physical electrodes from the medical positioning system; generate calculated locations of the physical electrodes in the three-dimensional space based on the predicted impedance responses and the impedance responses (regarding the steps of generating predictions, taking measurements, and based on those generating a calculated state/location as a whole, the examiner notes that Malinin utilizes Kalman Filtering (i.e. quadratic estimation) as per [0048]-[0050] to determine the electrode locations (noting in particular that Malinin defines the impedance location of the electrodes as a state per se, e.g. [0048] states: “From the hidden state variables, at any time, hidden state measurements (e.g., “impedance locations of the electrodes …) can be predicted and estimates of the state variables can be updated using an Extended Kalman filter”); and where the steps of estimating, measuring, and updating the state are the inherent and most basic processes of Kalman filtering per se so as to concretely and succinctly teach each of the foregoing three step. While these steps are integrally related and therefore in the examiner’s opinion are best addressed together, it may also compact prosecution to address the steps individual where, e.g. the step of generating predicted responses is covered by Malinin’s [0048] which address predicted values and estimates per se; the step of measuring the impedance is covered by Malinin’s Fig. 2/7 steps 40/232 or textually covered by [0032] (which also addresses the use of the catheter model); and the step of generating the calculated locations using both of the foregoing can be seen in Malinin’s [0049] – particularly the first three sentences thereof which are effectively a synopsis of what Kalman filtering is purposed to accomplish); and
a display operatively connected to the processor and memory for displaying the calculated locations of the physical electrodes (Malinin’s Fig. 1 part 16 or [0021] sets forth the structure of the display which would be fully capable of as much; however, for compact prosecution the examiner notes that a processing step to cause the display to output the locations, while not under examination currently, would still be taught by Malinin in many places such as [0051], [0064], [0066], [0076], [0114], Claim 13, Claim 21, among others). 

Regarding claim 19, Malinin further teaches: 19. The system of claim 18, wherein the memory further comprising instructions to: predict a location of a physical magnetic sensor of the physical catheter within the three-dimensional space, wherein a predicted location defines a model magnetic sensor location; generate a predicted magnetic response for the model magnetic sensor location; obtain a magnetic response of the physical magnetic sensor in response to an applied magnetic field; and generate the calculated locations using the predicted magnetic response and the magnetic response (see the rejection of the related impedance steps in claim 18 which is incorporated herein by reference and then note that, with the exception of the individual showing of the measuring step, the same sections used above equally address the magnetic measurement. For example the citation of Malinin’s [0048] iterated above in regards to claim 1 omits by ellipsis the statement “and magnetic location of the five degree-of-freedom sensor coil” when describing the exemplary states used in the Kalman filtering process. Likewise the individual step of measuring the magnetic field can additionally/alternatively be seen in Figs. 2/7 steps 54/244 or textually at [0050] for compact prosecution purposes). 

Regarding claim 20, Malinin further teaches: 20. The system of claim 18, wherein the memory further comprising instructions to: apply a catheter transformation to transform the catheter model between a catheter reference frame of the catheter model and the three-dimensional space (This can be seen in summary from Malinin’s very Abstract; however, for a more complete picture see Malinin’s Fig. 2/7 steps 62/254 or for a textual reference see [0048] or [0064] the latter of which iterates e.g. “As such, the location of the impedance based medical device can be displayed based on the registered location of the electrodes 30 with the magnetic based coordinate system”). 

Regarding claim 21, Malinin further teaches: 21. The system of claim 18, wherein the memory further comprising instructions to: access and apply an impedance model of the applied electrical potential field, wherein the impedance model transforms the model electrode locations to the predicted impedance responses (see Malinin’s [0032] and note that the impedance signal, during conversion to a location, utilizes a model incorporating the electrode locations to compensate for inhomogeneities in the electrical field, and where the predicated responses and measured responses are still generated and utilized to update the model (estimates) as per the Kalman filter as iterated in [0048]-[0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malinin.

Regarding claims 14 and 17, Malinin teaches the basic invention as given above in regards to claims 12 and 16; however Malinin is silent as to identifying outliers and applying functions which remove unlikely states and/or outliers and therefore Malinin fails to explicitly teach: “14. The method of claim 12, further comprising: applying a function to the estimated state distribution to remove unlikely states from the estimated state distribution.” And “17. The method of claim 16, further comprising: identifying outlying states in the updated state distribution, wherein outlying states are removed from the updated state distribution.”
However, the examiner remarks that the applicant should take official notice that identifying and then removing unlikely states including outliers is old and well known in the mathematics, statistics, machine learning, and computer modeling arts to the point where most computer models inherently possess some way of identifying and removing outliers and other unlikely results. While support for such notices is not required in first actions the examiner remarks that it may compact prosecution to note that the examiner has provided both general references and references specific to Kalman filtering in the conclusion section which support their position.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Malinin with the use of well-known methods of identifying and removing unlikely results including outliers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Nonlinear Regression Huber–Kalman Filtering and Fixed-Interval Smoothing by Karlgaard teaches that years before the applicant’s earliest priority claims Kalman filtering was already being modified to choose more likely states/to remove unlikely states.

From Intrinsic Optimization to Iterated Extended Kalman Filtering on Lie Groups by Bourmaud et al. that years before the applicant’s earliest priority claims Kalman filtering was understood to be susceptible to outliers and teaches known functions for identifying and removing them.

Regularization (mathematics) by Wikipedia is a far more general reference that iterates multiple means to improve classification via Regularization. While the examiner has utilized an old revision of the article, they also note that the current article does not mince words and explicitly calls regularization “essentially ubiquitous” which was certainly true prior to the applicants filing date as well. Likewise by employing regularization as detailed in this article (i.e. any if not all of the many types thereof) one would be removing unlikely states. For example one of the oldest and most simplistic form of implicit regularization is simply the removal of outliers (which are by definition unlikely in their own right).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793             

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793